
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 196
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 8, 2009
			Received
		
		
			December 9, 2009
			Referred to the Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Making corrections in the enrollment of the
		  bill H.R. 2647.
	
	
		That, in the enrollment of the bill H.R.
			 2647, the Clerk of the House of Representatives shall make the following
			 corrections in section 2823(b):
			(1)Strike
			 property and lease of
			 non-excess property and all that follows through
			 (1) in subsection (e), and insert property.—Subsection (e) of
			 such section is amended.
			(2)Strike ;
			 and at the end of paragraph (1) and insert a period.
			(3)Strike paragraph
			 (2) and the amendment made by that paragraph.
			
	
		
			Passed the House of
			 Representatives October 8, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
